DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 6, 7, 8, 9, 13, 14, 15, and 18 are objected to because of the following informalities:  
        Regarding claims 1, 6, 7, 8, 9, 13, 14, 15, and 18, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. 
        Examiner suggests amending the phrase “capable of” by another positive meaning term.
        Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 12, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           In claim 18:
                it is unclear whether “a digital warning signal” (line 8) refers to “a digital warning signal” (lines 6, and 7)
                it is unclear whether “a remotely outputtable device” (lines 9, and 10) refers to “a remotely outputtable device” (line 3).
            Claims 19, and 20 are rejected for incorporating the above deficiency by dependency.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.      Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0004687) in view of Jones et al. (US 2009/0296535).
           Regarding claim 14: Wu et al. disclose a merchandise security system with data collection features and relevant technical field comprising 
         an identifiable communication interface 202, configured to be capable of communicating directly or indirectly with an intelligent terminal 3 (the data communication module is configured to establish a data communication channel with the alarm disabling unit or the data management unit, to receive data transmitted by the alarm disabling unit or the data management unit, figures 1, and 2, para. 0019, lines 17-21);
          the monitor device 201 is directly or indirectly connected to a merchandise and/or a merchandise display device, and is configured to monitor a connection state of the merchandise and/or the merchandise display device (The sensor module 201 is configured to monitor a state of an merchandise to be protected, and when it is monitored that the state of the merchandise to be protected changes, transmit a state change signal to the main control module 204. The main control module 204 judges whether the merchandise is in an abnormal state according to the state change signal, and when it is judged that the merchandise to be protected is in an "abnormal state", transmit an alarm signal to the alarm processing module 203, para. 0060)
and to issue a warning signal when a connection state is in an abnormal state and/or an unstable state (The alarm processing module 203 is configured to implement an alarm process when receiving the alarm signal transmitted by the main control module 204. For example, when the alarm processing module 203 per se has an alarm device such as an alarm light or an alarm buzzer, the alarm processing 203 instructs the alarm light to flicker or instructs the alarm buzzer to give an alarm sound, para. 0061).
         Wu et al. disclose the storage device 205 to store state history data, use interaction data, and unlocking judgment data (paras. 0063, and 0067) but do not disclose storing a control function preset by the intelligent terminal as claimed. However, Jones et al. disclose device capable of recording, storing, manipulating, and transferring information comprising storing a control function preset by the intelligent terminal (s) 110, 115 (a segment of audio and/or video data may be transferred from the user device(s) 110, 115 to the user system(s) 120, 125 and/or to the system server 130, where it can be stored and/or accessed by the user system(s) 120, 125, the system server 130, and/or additional user device(s) 110, 115, fig. 1, para. 0026, lines 11-16) in order to transfer recorded, stored, and manipulated information to a variety of remote devices.
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ storing a control function preset by the intelligent terminal as taught by Jones et al. in the interactive warning system for merchandise security of Wu et al. for the purpose of providing an alternative way for data transfer if desired.
          Regarding claim 15: Wu et al. disclose wherein the monitor device 2 is configured to be capable of communicating with the intelligent terminal 3 through an interactive controller (the alarm disabling unit 3 may establish a data communication channel with the alarm unit 2, figures 1, and 2, para. 0052).
          Regarding claim 16: Wu et al. disclose wherein the identifiable communication interface is a wireless communication interface (The data communication module 202 is configured to establish a data communication connection channel with the alarm disabling unit 3 or the data management unit 1, to receive data transmitted by the alarm disabling unit 3 or the data management unit 1. Data communication manners comprise wired manners or wireless manners, wherein the wireless manners comprise Near Field Communication (NFC) technology, BlueTooth (BT), Wireless Fidelity (WIFI) communication technology, the 3.sup.rd Generation (3G) mobile communication technology, Frequency Modulation (FM) communication technology, para. 0065).
           Regarding claim 17: Jones et al. disclose wherein a reset value comprises a default value and/or a preset state and/or a preset threshold (a hard reset or system failure of the user device may result in the initialization procedure of a restoring a default or manufacturer state of the RTC, timer and/or other functions of the user device to occur, para. 0056).

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.        Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wu et al. (US 2017/0004687).
           Regarding claim 18: Wu et al. disclose a merchandise security system with data collection features and relevant technical field comprising
           an identifiable communication interface 202, configured to be capable of communicating with a remotely outputtable device (the data communication module 202 is configured to establish a data communication channel with the alarm disabling unit or the data management unit, to receive data transmitted by the alarm disabling unit or the data management unit, figures 1, and 2, para. 0019, lines 17-21);          
The sensor module 201 is configured to monitor a state of an merchandise to be protected, and when it is monitored that the state of the merchandise to be protected changes, transmit a state change signal to the main control module 204, fig. 2, para. 0060, lines 1-9), and issue a digital warning signal when the connection state is in an abnormal state and/or an unstable state (The main control module 204 judges whether the merchandise is in an abnormal state according to the state change signal, and when it is judged that the merchandise to be protected is in an "abnormal state", transmit an alarm signal to the alarm processing module 203, para. 0060, lines 5-9);
          the monitor device is configured to enable a digital warning signal passing through the identifiable communication interface to be recognized by a remotely outputtable device and converted to a visual signal and/or an audible signal (The alarm processing module 203 is configured to implement an alarm process when receiving the alarm signal transmitted by the main control module 204. For example, when the alarm processing module 203 per se has an alarm device such as an alarm light or an alarm buzzer, the alarm processing 203 instructs the alarm light to flicker or instructs the alarm buzzer to give an alarm sound, para. 0061, lines 1-7).
           Regarding claim 19: Wu et al. disclose wherein the identifiable communication interface is a wireless communication interface, and the identifiable communication interface comprises a communication channel and a communication address ((The data communication module 202 is configured to establish a data communication connection channel with the alarm disabling unit 3 or the data management unit 1, to receive data transmitted by the alarm disabling unit 3 or the data management unit 1. Data communication manners comprise wired manners or wireless manners, wherein the wireless manners comprise Near Field Communication (NFC) technology, BlueTooth (BT), Wireless Fidelity (WIFI) communication technology, the 3.sup.rd Generation (3G) mobile communication technology, Frequency Modulation (FM) communication technology, para. 0065).
           Regarding claim 20: Wu et al. disclose wherein the remotely outputtable device comprises an intelligent terminal 3 (the alarm disabling unit 3 may establish a data communication channel with the alarm unit 2. According to the present disclosure, the alarm disabling unit 3 embeds unlocking data for disabling the alarm enabled state of the alarm unit 2, and the alarm unit 2 stores unlocking judgment data for judging whether the unlocking data is legitimate, para. 0052) and/or a cloud-connected device and/or a warning device (When the alarm processing module does not include an alarm device, an external alarm device may be enabled, para. 0061, lines 7-9); the digital warning signal comprises monitor device information and/or a warning signal category and/or warning signal information.

Allowable Subject Matter
       Note: If Applicant can overcome the objection above, it appears claims 1-13 would be allowable.
8.   Claims 1-13 are allowed.
      The following is an examiner’s statement of reasons for allowance:
      Regarding claim 1, patentability resides in “the interactive controller comprises a first communication interface and is configured to be capable of communicating with the monitor device; the interactive controller comprises a second communication interface and is configured 
Conclusion
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
        a. Joseph (US 2016/0140820) discloses security tag for inventory and anti-theft alarm system.
        b. Grant et al. (US 2018/0035827) disclose systems and methods for acquiring data from articles of merchandise on display.
        c. Close (US 4,962,369) discloses merchandise security system utilizing RF transmitter.

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
          Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about 

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685